Citation Nr: 1403886	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment rendered at Seven Rivers Hospital from March 19, 2010 through March 23, 2010 is addressed in a separate decision of the Board.)



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his April 2012 Substantive Appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a videoconference hearing with a designated Veterans Law Judge at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


